In re Brazan, Deborah; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CA94 1797; Parish of East Baton Rouge, Family Court of East Baton Rouge, Div. “A”, No. 104,730.
Granted; appeal dismissed. A subsequent substantive amendment to a final judgment made with the consent of both parties and signed prior to the lapse of the delay provided for taking an appeal may be considered to have the effect of creating a new final judgment from which the delay period for taking an appeal commences to run anew. Villaume v. Villaume, 363 So.2d 448 (La.1978). In this case, however, the Second Amended Judgment, which was entered with the consent of both parties but did not make any substantive changes, was not signed until after the appeal delays had run for first Amended Judgment.
*582CALOGERO, C.J., would grant and docket.
LEMMON, J., not on panel.